C:\Users\p26153\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\J16E3HLV\HaynesLogo186jpg.jpg
[hayn20170930ex1023b17c1001.jpg]

Exhibit 10.23

 

HAYNES INTERNATIONAL, INC.
PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement is entered into by and between Haynes
International, Inc., a Delaware corporation ("Company"), and [Participant], an
officer of the Company ("Grantee"), effective as of [Date of Grant] ("Effective
Date").

Background

The Company wishes to provide incentives to recognize and reward the Grantee,
whose performance, contributions and skills will be critical to the Company's
success, by aligning his/her interests more closely with those of the Company's
stockholders.  For this purpose, the Compensation Committee of the Company's
Board of Directors ("Committee") has granted the Grantee the opportunity to earn
Performance Shares pursuant to the terms and conditions of this Performance
Share Award Agreement ("Agreement") and the Haynes International, Inc. 2016
Incentive Compensation Plan (the "Plan"). 

In consideration of the premises, the Company and the Grantee agree as follows:

AWARD OF PERFORMANCE SHARES

This Agreement evidences the grant by the Company of Performance Shares subject
to the attainment of certain performance targets as set forth herein, all in
accordance with the provisions of the Plan, as amended from time to time.  The
number of Performance Shares that will ultimately be earned under this
Agreement, as well as the number of Shares that will be distributed in settling
those earned Performance Shares, which will not be determined until the end of
the Performance Period, will depend on the calculated Total Shareholder Return
(defined below) of the Company at the end of the Performance Period, as compared
to the Total Shareholder Return of the TSR Peer Group (defined below) at the end
of the Performance Period.  This grant shall become effective only if the
Grantee electronically acknowledges the Agreement and/or signs and returns to
the Company a copy of this Agreement evidencing the Grantee's understanding of
the terms and conditions of the Performance Shares.  To the extent that the
Grantee is a "covered employee" within the meaning of Code Section 162(m), the
Agreement will be administered in accordance with the performance-based
compensation exception under Code Section 162(m) to the maximum extent
possible. 

"Target Number of Performance Shares" Awarded to Grantee:____________

 

"Performance Period" for the Award:  [Date of Performance Period]

 

AWARD DETERMINATION

As soon as practicable (but not later than 60 days) following the end of the
Performance Period (as defined above) and the completion of all other conditions
to payment set forth in this

I\11182732.4

--------------------------------------------------------------------------------

 



Agreement and the Plan, the Committee shall calculate Total Shareholder Return
(as defined below) for the Company and Total Shareholder Return for each member
of the TSR Peer Group (as defined below) and determine the extent to which the
Target Number of Performance Shares (as defined above) awarded under this
Agreement have been earned.  Except as otherwise provided herein or in the Plan,
if the Grantee is employed by the Company as of the last day of the Performance
Period, the Grantee shall earn as Performance Shares that percentage of his or
her Target Number of Performance Shares determined by comparing the Company’s
Total Shareholder Return to each member of the TSR Peer Group’s Total
Shareholder Return on a percentile basis:

 

Haynes TSR Peer Group Ranking

Percentage of Target Number of

Performance Shares Earned

 

 

 

 

 

 

 

 

 

The Company's TSR Peer Group Ranking shall be determined by the Committee
following the end of the Performance Period and no Performance Shares shall be
considered earned prior to the Committee certifying such results.

 

If the Company’s TSR Peer Group Ranking for the Performance Period is between
the [Percentile] percentile and [Percentile] percentile per the above table, the
number of Performance Shares earned shall be determined by interpolation between
the corresponding percentiles as the sum of:

 

(1)the difference between the actual percentile performance and the [Percentile]
percentile is multiplied by [Multiplication factor], plus

 

(2)[Percentile].

 

If the Company’s percentile ranking for the Performance Period is between the
[Percentile] percentile and [Percentile] percentile per the above table, the
number of Performance Shares earned shall be determined by interpolation between
the corresponding percentiles as the product of [Number] multiplied by the
actual percentile performance.

 

Exhibit A hereto sets forth a chart clarifying the above calculations.

 

Definitions

“Total Shareholder Return” shall be calculated as follows:

Total Shareholder Return = (SPE – SPB + DIV)/SPB

“SPB” shall mean the average closing price of a share of the Company’s Common
Stock (or the common stock of the applicable member of the TSR Peer Group) for a
period of twenty (20) trading days ending on the last day immediately prior to
the start of the Performance Period.



-  2  -

I\11182732.4

--------------------------------------------------------------------------------

 



“SPE” shall mean the average closing price of a share of the Company’s Common
Stock (or the common stock of the applicable member of the TSR Peer Group) for a
period of twenty (20) trading days ending on the last day immediately prior to
the end of the Performance Period.

“DIV” shall mean the total amount of dividends paid by the Company (or the
applicable member of the TSR Peer Group) during the Performance Period, assuming
reinvestment thereof in the Company’s Common Stock (or the TSR Peer Group
member’s common stock) on the date of the payment of such dividends.

The “TSR Peer Group” shall consist of the following companies:  [Insert Peer
Group Companies]  Notwithstanding the foregoing, (i) in the event a member of
the TSR Peer Group is acquired by a third party, ceases to be publicly traded or
files for bankruptcy or reorganization protection during the Performance Period,
that member shall be excluded from the TSR Peer Group for purposes of
calculating Total Shareholder Return; (ii) in the event a member of the TSR Peer
Group spins off a portion of its business during the Performance Period, SPB
shall be adjusted for the value of the spinoff; and (iii) in the event a member
of the TSR Peer Group sells or otherwise disposes of a portion of its assets or
operations to a third party during the Performance Period, no adjustments shall
be made.  

The "TSR Peer Group Ranking" shall be calculated as the percentage that the
Company’s TSR bears to the TSR of each of the members of the TSR Peer Group. 

 

TERMS AND CONDITIONS

1. Grant of Performance Shares.  Pursuant to and subject to the terms and
conditions of the Plan, the Company hereby awards to the Grantee, who is an
employee of the Company or one of its Subsidiaries, the opportunity to earn the
number of Performance Shares that will be determined at the end of the
Performance Period under the Award Determination section above, up to, but not
exceeding, [Percentile] of the Target Number of Performance Shares specified
above.  Each Performance Share earned hereunder represents the conditional right
to receive one Share of the Company's common stock.  Except as otherwise
provided herein, upon settlement of the Award following the end of the
Performance Period, the earned Performance Shares will be settled by the
distribution to the Grantee of one share (of the Company's common stock) for
each earned Performance Share being settled, plus that number of Dividend
Equivalents distributable with respect to the earned Performance Shares, as
provided in Paragraphs 6 and 7 and subject to withholding as provided in
Paragraph 10.

2. Acceptance; Transfer Restrictions.  The Grantee hereby accepts the Award of
Performance Shares described in this Agreement and agrees that the Award will be
held by the Grantee and the Grantee's successors subject to (and will not be
disposed of except in accordance with) all of the restrictions, terms and
conditions contained in this Agreement and the Plan.  Except as otherwise
provided in this Agreement or the Plan, the Grantee may not sell, assign,
transfer, pledge or otherwise dispose of or encumber any of the Performance
Shares, any Shares underlying the Performance Shares, or any interest in the
Performance Shares or underlying Shares, until the Performance Period expires,
at which time the Grantee's rights in the Performance Shares will be earned and
settled to the extent provided in this Agreement.  Any purported sale,
assignment, transfer, pledge or other disposition or encumbrance in violation of
this Agreement or the Plan will be void and of no effect.



-  3  -

I\11182732.4

--------------------------------------------------------------------------------

 



3. Earning/Performance Period.  If the Grantee remains employed by the Company
or a Subsidiary through the end of the Performance Period, then at the end of
the Performance Period the Performance Shares will become fully earned, to the
extent determined under "Award Determination" above.  If the Grantee does not
remain employed through the end of the Performance Period, the provisions of
Paragraph 8 below will apply in determining the number of Performance Shares, if
any, which will become earned at the end of the Performance Period.  All
Performance Shares not earned at the end of the Performance Period will be
forfeited, and the Grantee will have no rights or interest in or to those
forfeited Performance Shares.

4. Unfunded Obligations.  The Company will reflect the Grantee's interests in
the Performance Shares and the underlying Shares by means of bookkeeping entries
on the financial records of the Company, and this Agreement will not create in
the Grantee or any successors any right to, or claim against any, specific
assets of the Company or result in the creation of any trust or escrow account
for the Grantee or any successors.  With respect to their interests under this
Agreement, the Grantee and any successors will be general creditors of the
Company.

5. Voting Rights.  The Grantee will not have any rights of a shareholder to vote
the Shares underlying the Performance Shares until the Performance Shares are
earned and settled in actual Shares after the end of the Performance
Period.  Once the Performance Shares are settled by distribution of Shares, the
Grantee will have all shareholder voting rights with respect to those Shares.

6. Dividend Equivalents and Other Distributions.  The Grantee will not have any
rights of a shareholder to receive dividends or other distributions with respect
to the Shares underlying the Performance Shares until the Performance Shares are
earned and settled after the end of the Performance Period.  Once the
Performance Shares are settled by distribution of Shares, the Grantee will have
all shareholder rights to dividends and other distributions with respect to
those Shares.  However, the Committee, in its sole discretion, will determine
the amount of dividends that should have been paid on such earned Performance
Shares during the Performance Period as if such earned Performance Shares had
been actual Shares outstanding during the Performance Period ("Dividend
Equivalents"). At the time settlement is made with respect to the earned
Performance Shares pursuant to Paragraph 7, the Company will distribute to the
Grantee (in addition to the Shares attributable to the earned Performance
Shares) a lump sum cash payment equal to the Dividend Equivalents on such earned
Performance Shares.  No Dividend Equivalents shall be payable hereunder with
respect to forfeited Performance Shares.

7. Actions after Earning is Determined.  Except as provided in Paragraph 8, as
soon as is practicable following the Committee's certification of the
determination of the TSR Peer Group Percentile Ranking and the earned portion of
the Performance Shares, and in any event on or before the fifteenth (15th) day
of the third month following the day on which the Performance Period ends, the
Company will settle the earned Performance Shares by distributing to the Grantee
one Share for each Performance Share earned under this Agreement.  To distribute
those Shares, the Company will, in its discretion, either deliver to the Grantee
stock certificates representing, or shall instruct the Company's transfer agent
to recognize in book entry form that the Grantee is the registered holder of,
the number of Shares attributable to the earned Performance Shares, free from
any restrictions or other terms and conditions of this Agreement.  At that same
time, the Company shall take such actions as it shall deem appropriate to cancel
the forfeited Performance Shares and to cause them to no longer be recognized as
outstanding awards under the Plan.  In addition, the

-  4  -

I\11182732.4

--------------------------------------------------------------------------------

 



Company will issue to the Grantee a lump sum cash payment equal to the Dividend
Equivalents to which the Grantee is entitled under Paragraph 6.  The Grantee (or
his or her successors) shall execute and deliver such instruments and take such
other actions as the Company shall reasonably request with respect to the
actions to be taken pursuant to this Paragraph.  Notwithstanding the preceding
provisions of this Paragraph 7, at any time prior to the settlement of the
earned Performance Shares, unless otherwise provided by the Committee or
prohibited by the Plan (such as in the case of a Change in Control), the
Committee shall have the authority to reduce or eliminate the number of
Performance Shares to be settled and distributed, or to cancel any part or all
of an Award of Performance Shares, or to mandate the form in which the Award
shall be paid (i.e., in cash, in Stock or both, in any proportions determined by
the Committee).

8. Termination of Employment. 

(a) If the Grantee incurs a Termination of Employment for reasons other than
Cause after the end of the Performance Period but prior to the time of
settlement, then the settlement of the earned Performance Shares (as determined
herein) shall be in a single lump sum cash payment, provided the Grantee may
elect to take fifty percent (50%) or one hundred percent (100%) of the earned
Performance Shares payable in Shares.   

(b) If the Grantee incurs a Termination of Employment during the Performance
Period (a transfer of employment among the Company and its Subsidiaries will not
be treated as a Termination of Employment), then all or some portion of the
Performance Shares that would otherwise have become earned Performance Shares
(based on the actual performance for the Performance Period) had the Grantee
remained employed throughout the entire Performance Period, if any, will be
earned or be forfeited as follows:

(i) If the Grantee's Termination of Employment results from his or her death or
Disability, then the earned portion of the Performance Shares shall be
determined by the Committee, in its sole discretion, as if all unfinished
Performance Periods had ended with a TSR Peer Group Percentile Ranking of fifty
percent (50%).  Such earned Performance Shares shall be settled in a single lump
sum cash payment payable as soon thereafter as reasonably possible but not later
than the fifteenth (15th) day of the third month following the end of the
calendar year in which such death or Disability occurred.  Any applicable
Dividend Equivalents on the earned Performance Shares will be calculated as
though the Target Number of Performance Shares were earned and paid in a single
lump sum cash payment payable as soon thereafter as reasonably possible but not
later than the fifteenth (15th) day of the third month following the end of the
calendar year in which such death or Disability occurred; and

(ii) Unless the Committee determines otherwise at any time, in the event of the
Grantee’s Termination of Employment during the Performance Period for a reason
other than due to death or Disability (and other than for Cause), then upon such
Termination of Employment, the amount of the Grantee's Performance Shares shall
be adjusted. The revised Award shall be determined by multiplying the earned
Performance Shares by the number of months the Grantee worked at least one day
during the respective Performance Period divided by the number of months in the
Performance Period, to be paid, if at all, at the same time and under the same
terms

-  5  -

I\11182732.4

--------------------------------------------------------------------------------

 



that such outstanding earned Performance Shares would otherwise be paid;
provided, however, if the Grantee does not satisfy the conditions to Retire at
the time he or she voluntarily incurs a Termination of Employment during the
Performance Period, then such Award shall be cancelled and forfeited upon such
Termination of Employment.  A Termination of Employment shall be deemed to be
voluntary if it is recorded as such on the records of the Company, as determined
by the Company in its sole discretion; and

(iii) Upon the Grantee's Termination of Employment for any reason other than
those described in subparagraphs (i) and (ii) of this Paragraph, all of the
Performance Shares will be forfeited immediately upon such Termination of
Employment and no amounts will be payable under this Agreement.

(c) Notwithstanding any provision herein to the contrary, upon the Grantee's
Termination of Employment for Cause, all of the Performance Shares will be
forfeited immediately upon such Termination of Employment and no amounts will be
payable under this Agreement.

9. Change in Control.  Notwithstanding the foregoing, in the event of a Change
in Control (as defined in the Plan) of the Company, the Performance Period shall
be deemed to end as of the effective date of the Change in Control and the
Performance Shares shall be earned based upon the Company’s Total Shareholder
Return as compared to the members of the TSR Peer Group as of the effective date
of the Change in Control; provided that the minimum number of Shares earned in
connection with a Change in Control will not be less than the Target Number
of  Performance Shares established hereunder. 

10. Withholding.  At the time of the settlement of Performance Shares by
distribution of any Shares pursuant to Paragraph 7 of this Agreement, the
Company has the right and power to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy all applicable tax
withholding requirements with respect to such distributed shares.  The Company
may permit or require the Grantee to satisfy all or part of the tax withholding
obligations in connection with this Agreement by having the Company withhold
otherwise distributable Shares, having a value equal to the amount to be
withheld, which shall not exceed the amount determined by the applicable minimum
statutory tax withholding rate (or such other rate as will not result in a
negative accounting impact).  For these purposes, the value of the Shares to be
withheld or delivered will be equal to the Fair Market Value as of the date that
the taxes are required to be withheld.

11. Code Section 409A Compliance.  The Award under this Agreement is intended to
be exempt from the requirements of Code Section 409A. To the extent that any
terms of this Agreement would subject the Grantee to gross income inclusion,
interest, or additional tax pursuant to Code Section 409A, those terms are to
that extent superseded by, and shall be adjusted to the minimum extent necessary
to satisfy, the applicable Code Section 409A standards. 

12. Notices.  All notices and other communications required or permitted under
this Agreement shall be written and delivered personally or sent by registered
or certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company's executive offices in
Kokomo, Indiana, and if to the Grantee or his or her successor, to

-  6  -

I\11182732.4

--------------------------------------------------------------------------------

 



the address last furnished by the Grantee to the Company.  The Company may,
however, authorize notice by any other means it deems desirable or efficient at
a given time, such as notice by facsimile or electronic mail.

13. No Employment Rights.  Neither the Plan nor this Agreement confers upon the
Grantee any right to continue in the employ of the Employer or limits in any way
the right of the Employer to terminate the Grantee's employment at any
time.  The Grantee shall have no rights as a shareholder of the Company with
respect to any Shares issuable upon the earning of the Performance Shares until
the date of issuance of such Shares in settlement of the award. 

14. Plan Controlling.  The terms and conditions set forth in this Agreement are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All capitalized terms not herein defined shall have the meaning set
forth in the Plan.  All determinations and interpretations of the Company or the
Committee are binding and conclusive upon the Grantee and his or her legal
representatives.  The Grantee agrees to be bound by the terms and provisions of
the Plan.

15. Discretionary Nature of Grant; No Vested Rights.  The Grantee acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
cancelled or terminated by the Company, in its sole discretion, at any
time.  The grant of the Performance Shares under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of
Performance Shares or benefits in lieu of Performance Shares in the
future.  Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of any grant, the number of
Shares subject to the grant, and the vesting provisions.  Any amendment,
modification or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Grantee's employment with the
Employer.

16. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Performance Shares or other awards granted
to the Grantee under the Plan by electronic means.  The Grantee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

17. Additional Requirements.  The Company reserves the right to impose other
requirements on the Performance Shares, any Shares acquired pursuant to the
Performance Shares, and the Grantee's participation in the Plan, to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan.  Such requirements may include (but are not limited
to) requiring the Grantee to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

 





-  7  -

I\11182732.4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the Company and the Grantee have executed this Agreement as
of the date first above written.

 



[GRANTEE SIGNATURE]

 

Print Name: 

 

 

HAYNES INTERNATIONAL, INC.

 

 

By: 

 

Print Name: 

 

Title:



-  8  -

I\11182732.4

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

PERFORMANCE SHARES EARNED

 

 

 

A-1

I\11182732.4

--------------------------------------------------------------------------------